Citation Nr: 1029062	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for asbestosis (or other 
asbestos-exposure-related disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - 
which, in part, denied the Veteran's claim for service connection 
for asbestosis that he alleges is due to in-service asbestos 
exposure.  The RO also denied other claims, but he only initiated 
and perfected an appeal to the Board regarding his claim for 
asbestosis or other asbestos-exposure-related disability.  38 
C.F.R. § 20.200 (2009).  

In March 2009, as support for this claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  Afterwards, the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board subsequently issued a decision in April 2009 also 
denying the claim, and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).

In January 2010, during the pendency of the appeal to the Court, 
the Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion asking the 
Court to vacate the Board's decision and remand the claim to the 
Board for further development and readjudication in compliance 
with directives specified in the joint motion.  The Court granted 
this joint motion in an order issued later in January 2010 and 
has since returned the file to the Board.

To comply with the Court's order, the Board in turn is remanding 
the claim to the RO via the Appeals Management Center (AMC).




REMAND

In the January 2010 joint motion, the parties pointed out that 
vacatur and remand was necessary since the Board's April 2009 
decision relied on a September 2006 VA medical examination and 
nexus opinion that were inadequate to satisfy VA's duty to 
assist.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  The joint motion cited, among other cases, Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007), for the proposition 
that, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure the examination or opinion is 
adequate.  

In the report of that September 2006 VA examination that the 
Board relied on in its decision to deny service connection, the 
examiner diagnosed the Veteran with chronic obstructive pulmonary 
disease (COPD) and determined he did not have asbestosis.  But 
according to the January 2010 joint motion, it is unclear from 
the report of that evaluation whether COPD is the Veteran's only 
lung disability, recognizing there are several private medical 
reports also of record suggesting he either has asbestosis or an 
asbestos-related lung disability, yet do not specifically link 
asbestos exposure (which VA, including the Board, already 
conceded occurred in service) to a specific diagnosis.

The joint motion further indicates that examination and opinion 
failed to answer the ultimate question of whether any current 
lung disability(ies) was (were) related to the Veteran's 
acknowledged exposure to asbestos in service.

Consequently, concludes the joint motion, the Veteran's claim 
should be liberally construed to include any lung condition 
related to asbestos exposure.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  And with this in mind, additional 
medical comment is needed to determine whether his conceded 
exposure to asbestos during his military service is related to 
any current lung disability, whether the diagnosis is COPD or 
whatever else deemed warranted.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123-25 (2007).



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another 
appropriate VA compensation examination to 
obtain additional medical comment concerning 
the likelihood (very likely, as likely as not 
or unlikely) that any current lung 
disability(ies) is the result of his already 
conceded exposure to asbestos during his 
military service.  [Note:  the September 
2006 VA examiner only indicated the Veteran 
does not have asbestosis, without also 
commenting on the likelihood that he has 
other lung disability, including the COPD 
that was diagnosed, as a result of his 
conceded exposure to asbestos 
during service.]

If the COPD or other current lung disorder 
is, instead, attributed to factors unrelated 
to the Veteran's military service, then the 
VA examiner must expressly indicate these 
other causes.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

2.  Then readjudicate the Veteran's claim in 
light of the additional evidence.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


